Case 9:18-cv-80176-BB Document 177 Entered on FLSD Docket 05/07/2019 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA


   IRA KLEIMAN, as the personal                             CASE NO.: 9:18-cv-80176-BB
   representative of the Estate of David
   Kleiman, and W&K Info Defense
   Research, LLC

          Plaintiffs,

   v.

   CRAIG WRIGHT

          Defendant.


                                      NOTICE OF FILING
         Pursuant to the Court’s Order (ECF No [176]), Plaintiffs hereby file a copy of “Exhibit 1”

  to ECF No. [157]. This should replace the currently filed ECF No. [157-1].

   Dated: May 7, 2019                              Respectfully submitted,

                                                   s/ Velvel (Devin) Freedman
                                                   Velvel (Devin) Freedman, Esq.
                                                   Florida Bar No. 99762
                                                   BOIES SCHILLER FLEXNER LLP
                                                   100 SE Second Street, Suite 2800
                                                   Miami, Florida 33131
                                                   Telephone: (305) 539-8400
                                                   Facsimile: (305) 539-1307
                                                   vfreedman@bsfllp.com

                                                   Kyle W. Roche, Esq.
                                                   Admitted Pro Hac Vice
                                                   BOIES SCHILLER FLEXNER LLP
                                                   333 Main Street
                                                   Armonk, NY10504
                                                   Telephone: (914) 749-8200
                                                   Facsimile: (914) 749-8300
                                                   kroche@bsfllp.com
Case 9:18-cv-80176-BB Document 177 Entered on FLSD Docket 05/07/2019 Page 2 of 2



                                                    Counsel to Plaintiff Ira Kleiman as Personal
                                                    Representative of the Estate of David Kleiman
                                                    and W&K Info Defense Research, LLC.




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 7, 2019, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record via email.

                                                    s/ Velvel (Devin) Freedman
                                                    VELVEL (DEVIN) FREEDMAN



   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   
